DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 
Reference #322 in Fig. 3B
Reference #842 in Fig. 8D
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description:
Reference #900 

Specification
The abstract of the disclosure is objected to because it consists of:  248 words.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The disclosure is objected to because of the following informalities: 
Paragraph 43, Line 7: Reference #108 is referring to two different parts. Element 108 was referred to as “the server” in paragraph 24 and as an “electronic device” in paragraph 43.
-	Paragraph 125, Line 8: “FIG. 13 to 13C” should apparently be “FIG 13A to 13C”
Appropriate correction is required.
The use of the term “BLUETOOTH” (Paragraph 39, line 32), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 1, 10 and 13 are objected to because of the following informalities:  
With respect to Claim 1, in line 19, “motion of a user” should apparently be “a motion of a user”. 
With respect to Claim 10, in line 19, “motion of a user” should apparently be “a motion of a user”.
With respect to Claim 13, in lines 13-14, “the determining of the second value comprises determining the second value, based on” reads awkwardly. Examiner suggests correction to “the determining of the second value is based” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the profile" in line 32 and the limitation “the user input” in line 33. There is insufficient antecedent basis for these limitations in the claim. The lack of antecedent basis causes the meaning of the claim to be unclear. A lack of clarity arises because it is unclear as to which earlier recited element (if any) the limitations reference. For purposes of examination, the limitations are interpreted as not referring to any earlier recited elements.
Claim 8 recites the limitation "the third value" in line 6-7 and the limitation “the difference” in line 7.  There is insufficient antecedent basis for these limitation in the claim. The lack of antecedent basis causes the meaning of the claim to be unclear. A lack of clarity arises because it is unclear as to which earlier recited element (if any) the limitations reference. For purposes of examination, the limitations are interpreted as not referring to any earlier recited elements.
Claim 9 recites the limitation "the target weight" in line 13.  There is insufficient antecedent basis for this limitation in the claim. The lack of antecedent basis causes the meaning of the claim to be unclear. A lack of clarity arises because it is unclear as to which earlier recited element (if any) the limitation references. For purposes of examination, the limitation is interpreted as not referring to any earlier recited elements.
Claim 14 recites the limitation "the profile" in line 21, the limitation “the third value” in line 27 and the limitation “the difference” in line 27. There is insufficient antecedent basis for these limitation 
Claim 15 recites the limitation "the target weight" in line 33.  There is insufficient antecedent basis for this limitation in the claim. The lack of antecedent basis causes the meaning of the claim to be unclear. A lack of clarity arises because it is unclear as to which earlier recited element (if any) the limitation references. For purposes of examination, the limitation is interpreted as not referring to any earlier recited elements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-15 are all within at least one of the four categories.
The independent claim 1 recites:
determine a duration and a type of the motion, based at least partially on the acquired data;
determine a second value indicating an amount of calories burned by the user, based at least partially on the duration and the type of the motion and a weighted value related to the type of the motion; and
and provide, based at least partially on the first value and the second value, a graphical user interface to the touch-screen display.
	The independent claim 10 recites:
determining a duration and a type of the motion, based at least partially on the acquired data; 
determining a second value indicating an amount of calories burned by the user, based at least partially on the duration and the type of the motion and a weighted value related to the type of the motion; and 
providing, based at least partially on the first value and the second value, a graphical user interface to a touch-screen display electrically connected to the electronic device.
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).
The claimed steps of acquiring, determining and providing can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  

a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Regarding the dependent claims 2-9 and dependent claims 11-15, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  For example, dependent claims 2-9 and dependent claims 11-15 recite steps (e.g. determining, providing, configuring, identifying, indicating) that can be performed in the mind.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in claims 1-15 are not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for determining and configuring merely invoke a computer as a tool.
The data-gathering step (acquiring) does not add a meaningful limitation to the method as it is an insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for determining and configuring. 
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide health information. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claims utilize a computer for determining and configuring. The claims do not apply the obtained health information to a particular machine. Rather, the data is merely output in an post-solution step.
a housing; a touch-screen display exposed through at least a part of the housing; a motion sensor disposed in the housing; a wireless communication circuit disposed in the housing; a processor disposed in the housing; and a memory disposed in the housing.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant' s specification (e.g. para [47] and Fig. 1) which discloses that the processor comprise generic computer components that are configured to perform the generic computer functions (e.g. determining and configuring) that are well-understood, routine, and conventional activities previously known to the pertinent industry; and 
the non-patent literature of record in the application such as  "How to Calculate Your Daily Energy Expenditure"; 2017; https://healbe.com/en/blog/eat/how-to-calculate-your-daily-energy-expenditure and "Burn it, spend it, lose it"; March 23, 2016; https://blog.healbe.com/blogs/news/140262983-burn-it-spend-it-lose-it	
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-2, 4-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Blahnik (US 20160058336 A1; cited by Applicant) in view of Teller (WO 2004032715 A2).
With respect to Claim 1, Blahnik discloses an electronic device (see paragraph 0243, Fig. 5B #500, “personal electronic device”) comprising: 
a housing (see paragraph 0237, Fig. 5A #502, “body”);
a touch-screen display (see paragraph 0243, Fig. 5B, “display #504 which can have touch-sensitive component #522) exposed through at least a part of the housing (see paragraph 0237, Fig. 5A #502, “body”);  
a motion sensor (see paragraph 0244, Fig. 5B, #538, “activity sensor can be a motion sensor”) disposed in the housing (see paragraph 0237, Fig. 5A #502, “body”);
a wireless communication circuit (see paragraph 0243, Fig. 5B #530, “communication unit for receiving data using wireless communication techniques”) disposed in the housing (see paragraph 0237, Fig. 5A #502, “body”); 
a processor (see paragraph 0243, Fig. 5B #516, “computer processor”) disposed in the housing (see paragraph 0237, Fig. 5A #502, “body”) and electrically connected (see paragraph 0249, processor is coupled with components to transmit and receive data which can be done via signals electrically) to the touch-screen display (see paragraph 0243, Fig. 5B, “display #504 which can have touch-sensitive component #522), the motion sensor (see paragraph 0244, Fig. 5B, #538, “activity sensor can be a motion sensor”), and the wireless communication circuit (see paragraph 0243, Fig. 5B #530, “communication unit for receiving data using wireless communication techniques”); 

acquire, using the motion sensor, data related to motion of a user (see paragraph 0249, “receive activity data from activity sensors” and see paragraph 0244, Fig. 5B, #538, “activity sensor can be a motion sensor”) carrying the electronic device; 
determine a duration (see paragraph 0251, processor can determine based on the physical activity data received from the sensors, various attributes of detected physical activity where the attribute can be the duration of the detected physical activity) and a type of the motion (see paragraph 0250, “processor can identify the type of physical activity represented by the activity data), based at least partially on the acquired data; 
determine a second value (see paragraph 0251, “attribute”) indicating an amount of calories burned by the user (see paragraph 0251, amount of calories burned by a user of the device while performing the detected physical activity), based at least partially on the duration (see paragraph 0251, processor can determine based on the physical activity data received from the sensors, various attributes of detected physical activity where the attribute can be the duration of the detected physical activity)  and the type of the motion and a weighted value related to the type of the motion (see paragraph 0250, “processor can identify the type of physical activity represented by the activity data); 

	Blahnik does not disclose the processor acquiring a first value related to a food intake of the user or the processor to provide a graphical user interface based at least partially on the first and second value.
	Teller teaches a similar processor (see Page 4, Lines 7-8, “processor”) which acquires a first value (see Page 4, Lines 12-19, sensor signals collected) related to a food intake of the user (see Page 82, Lines 22-26) where the first value is the caloric intake. Teller also teaches a graphical user interface (seen in Fig. 43A-43F, Page 10 Line 7, “LCD” which is a display) based at least partially on the first value (Fig. 43B, “calories consumed”) and second value (Fig. 43B, “calories burned”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional features to the processor as disclosed by Blahnik such as acquiring a first value corresponding to the caloric intake as taught by Teller because the addition would have resulted in the predictable result of providing information to the user relating to food consumption in order to have a better idea what the corresponding energy expenditure should be. It also would have been obvious to one of ordinary skill in the art before the effect filing date of the claimed invention to add additional features to the processor as disclosed by Blahnik such as a first value corresponding to the caloric intake as taught by Teller because the addition would have resulted in the predictable result of providing information to the user regarding weight gained or lost (see Teller Page 82, Lines 22-26) and information relating to both caloric intake and calorie expenditure.
With respect to Claim 2, Blahnik discloses the electronic device of claim 1.  Blahnik further discloses an instruction (see paragraph 0248) which causes the processor (Fig. 5B, #516) to provide the graphical user interface to the touch-screen display (see paragraph 0255, “a user-interactive graphical user interface object that is optionally displayed on the display screen”). 
Blahnik does not disclose a third value that corresponds to a difference between the first value and the second value.
Teller further teaches a value that corresponds to a difference between the first value and the second value (see Page 82, Lines 22-26) where the first value is the caloric intake and the second value is the energy expenditure which can be the number of calories burned. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional features to the processor as disclosed by Blahnik such as a value corresponding to the difference between caloric intake and caloric expenditure as taught by Teller because the addition would have resulted in the predictable result of providing information to the user regarding weight gained or lost (see Teller Page 82, Lines 22-26).
With respect to Claim 4, Blahnik discloses the electronic device of claim 1. Blahnik further discloses an instruction which causes the processor (see paragraph 0243, Fig. 5B #516, “computer processor”) to determine the second value (see paragraph 0251, amount of calories burned by a user of the device while performing the detected physical activity), based at least partially on a profile of the user (see paragraph 0254, the attributes measured can be stored and accessed at a later time period) or a basal metabolic rate of the user.
With respect to Claim 5, Blahnik discloses the electronic device of claim 1. Blahnik further discloses an instruction (see paragraph 0250, “algorithm”) which causes the processor (Fig. 5B #516) to determine the type of the motion (see paragraph 0250, “physical activity of a user”), based at least partially on a user input (see paragraph 0250, gesture such as typing) received through the touch- screen display (Fig. 5B #504).
With respect to Claim 6, Blahnik discloses the electronic device of claim 1. Blahnik further discloses an instruction (see paragraph 
Blahnik does not disclose a calorie amount of food related to the food intake.
Teller teaches a type and amount or a calorie amount of food related to food intake (see Page 24, Lines 25-29, “displaying items such as total caloric intake”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional features to the user interface as disclosed by Blahnik such as food intake information as taught by Teller because the addition would have resulted in the predictable result of providing and displaying information to the user regarding the amount of food eaten (see Teller Page 59, Lines 25-29).
With respect to Claim 7, Blahnik discloses the electronic device of claim 1. Blahnik further discloses an instruction (see paragraph 0248) which causes the processor (see paragraph 0248, Fig. 5B, #516 “computer processor can perform processes 1500,1600,2200,2400, 4000,4800, 7900, 8600, 8900, and 9200) to:
determine a weight management mode (see paragraph 0296, type of activity based on weight), based on at least one of the profile of the user, a use history of the electronic device, or the user input (see paragraph 0296, “directly input by user”); 
and configure target calories (see paragraph 0314, “goal amount of calories”), based on a target weight of the user (see paragraph 0321, goal values can be set by device based on user’s health data such as weight).
With respect to Claim 8, Blahnik discloses the electronic device of claim 7. Blahnik further discloses an instruction (see paragraph 0248) which causes the processor (Fig. 5B, #516) to provide the graphical user interface to the touch-screen display (see paragraph 0255, “a user-interactive graphical user interface object that is optionally displayed on the display screen”), based on the target calories (see paragraph 0314, “goal amount of calories”).
	Blahnik does not disclose a third value corresponding to the difference between the first value and the second value.
Teller teaches value that corresponds to a difference between the first value and the second value (see Page 82, Lines 22-26) where the first value is the caloric intake and the second value is the energy expenditure which can be the number of calories burned. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional features to the graphical user interface as disclosed by Blahnik such as a value corresponding to the difference between caloric intake and caloric expenditure as taught by Teller because the addition would have resulted in the predictable result of providing and displaying information to the user regarding weight gained or lost (see Teller Page 82, Lines 22-26).
With respect to Claim 9, Blahnik discloses the electronic device of claim 1. Blahnik further discloses an instruction (see paragraph 0248) which causes the processor (Fig. 5B, #516) to:
identify a target calorie amount (see paragraph 0314, “goal amount of calories”) corresponding to the target weight of the user (see paragraph 0321, goal values can be set by device based on user’s health data such as weight).

Teller teaches identifying a calorie intake amount (see Page 24, Lines 32-34, “total caloric intake”) and also teaches a first value (see Page 82, Lines 22-26) where the first value is the caloric intake) based on the target calorie intake amount (see Page 23, Lines 25-27, nutritional targets can be set by user such as daily calorie consumption).
It would have been obvious to one of ordinary skill in the art before the effect filing date of the claimed invention to add additional features to the processor as disclosed by Blahnik such as identifying a value corresponding to caloric intake as taught by Teller because the addition would have resulted in the predictable result of providing information to the user regarding weight gained or lost (see Teller Page 82, Lines 22-26) and amount eaten.
With respect to Claim 10, Blahnik discloses an operation method (see paragraph 0299, “method #1500”) of an electronic device (see paragraph 0300, “device similar or identical to #500”, referenced above in claim 1) comprising: 
acquiring data related to motion of a user carrying the electronic device (see paragraph 0249, “receive activity data from activity sensors” and see paragraph 0244, Fig. 5B, #538, “activity sensor can be a motion sensor”); 
determining a duration (see paragraph 0251, processor can determine based on the physical activity data received from the sensors, various attributes of detected physical activity where the attribute can be the duration of the detected physical activity) and a type of the motion (see paragraph 0250, “processor can identify the type of physical activity represented by the activity data), based at least partially on the acquired data; 
determining a second value (see paragraph 0251, “attribute”) indicating an amount of calories burned by the user (see paragraph 0251, amount of calories burned by a user of the device while 
and providing, a graphical user interface to a touch-screen display (see paragraph 0255, “a user-interactive graphical user interface object that is optionally displayed on the display screen”) electrically connected (see paragraph 0249, processor is coupled with components to transmit and receive data which can be done via signals electrically) to the electronic device (see paragraph 0300, “device similar or identical to #500”, referenced above in claim 1).
	Blahnik does not disclose acquiring a first value related to a food intake of the user or providing a graphical user interface based at least partially on the first and second value.
	Teller teaches acquiring a first value (see Page 4, Lines 12-19, sensor signals collected) related to a food intake of the user (see Page 82, Lines 22-26) where the first value is the caloric intake. Teller also teaches a graphical user interface (seen in Fig. 43A-43F, Page 10 Line 7, “LCD” which is a display) based at least partially on the first value (Fig. 43B, “calories consumed”) and second value (Fig. 43B, “calories burned”).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional steps to the method as disclosed by Blahnik such as acquiring a first value corresponding to the caloric intake as taught by Teller because the addition would have resulted in the predictable result of providing information to the user relating to food consumption in order to have a better idea what the corresponding energy expenditure should be. It also would have 
With respect to Claim 11, Blahnik discloses the operation method of claim 10. Blahnik further discloses the providing of the graphical interface comprises providing the graphical user interface to the touch- screen display (see paragraph 0255, “a user-interactive graphical user interface object that is optionally displayed on the display screen”).
Blahnik does not disclose a third value that corresponds to a difference between the first value and the second value.
Teller further teaches a value that corresponds to a difference between the first value and the second value (see Page 82, Lines 22-26) where the first value is the caloric intake and the second value is the energy expenditure which can be the number of calories burned. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional features to the graphical user interface as disclosed by Blahnik such as a value corresponding to the difference between caloric intake and caloric expenditure as taught by Teller because the addition would have resulted in the predictable result of providing information to the user regarding weight gained or lost (see Teller Page 82, Lines 22-26).
With respect to Claim 13, Blahnik discloses the operation method of claim 10. Blahnik further discloses the determining of the second value comprises determining the second value (see paragraph 0251, amount of calories burned by a user of the device while performing the detected physical activity), based at least partially on a profile of the user (see paragraph 0254, the attributes measured can be stored and accessed at a later time period), or a basal metabolic rate of the user. 
With respect to Claim 14, Blahnik discloses the operation method of claim 10. Blahnik further discloses:
determining a weight management mode (see paragraph 0296, type of activity based on weight), based on at least one of the profile of the user, a use history of the electronic device, or an input of the user (see paragraph 0296, “directly input by user”); 

and providing the graphical user interface to the touch-screen display (see paragraph 0255, “a user-interactive graphical user interface object that is optionally displayed on the display screen”), based on the target calories (see paragraph 0314, “goal amount of calories”).
Blahnik does not disclose a third value corresponding to the difference between the first value and the second value.
Teller teaches value that corresponds to a difference between the first value and the second value (see Page 82, Lines 22-26) where the first value is the caloric intake and the second value is the energy expenditure which can be the number of calories burned. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional features to the graphical user interface as disclosed by Blahnik such as a value corresponding to the difference between caloric intake and caloric expenditure as taught by Teller because the addition would have resulted in the predictable result of providing and displaying information to the user regarding weight gained or lost (see Teller Page 82, Lines 22-26).
With respect to Claim 15, Blahnik discloses the operation method of claim 10. Blahnik further discloses the acquiring of the first value comprises:
identifying a target calorie amount (see paragraph 0314, “goal amount of calories”) corresponding to the target weight of the user (see paragraph 0321, goal values can be set by device based on user’s health data such as weight); 
Blahnik does not disclose identifying a calorie intake amount or a first value based on the target calorie intake amount. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional elements to the acquiring of the first value as disclosed by Blahnik such as a identifying a value corresponding to caloric intake as taught by Teller because the addition would have resulted in the predictable result of providing and displaying information to the user regarding weight gained or lost (see Teller Page 82, Lines 22-26) based on amount eaten.
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Blahnik (US 20160058336 A1; cited by Applicant) in view of Teller (WO 2004032715 A2) as applied to claims 2and 10 above, and further in view of Trauner (US 20100017466 A1).
With respect to Claim 3, Blahnik discloses the electronic device of claim 2 wherein Blahnik further discloses the graphical user interface (see paragraph 0255, “a user-interactive graphical user interface object that is optionally displayed on the display screen”).
Blahnik however does not disclose the graphical user interface provides multiple ranges and indicates that the third value belongs to one of the multiple ranges.
Teller teaches a value that corresponds to a difference between the first value and the second value (see Page 82, Lines 22-26) where the first value is the caloric intake and the second value is the energy expenditure which can be the number of calories burned.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional features to the graphical user interface as disclosed by Blahnik such as a value corresponding to the difference between caloric intake and caloric expenditure as taught 
Blahnik and Teller however do not teach that the graphical user interface provides multiple ranges. 
Trauner teaches a graphical user interface (see paragraph 0065) that provides multiple ranges (see paragraph 0073, Fig. 12, a range of values can be displayed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a value as taught by Teller to one of the multiple ranges as taught by Trauner to the graphical user interface as disclosed by Blahnik because the addition would have resulted in the predictable result of providing and displaing information to the user to allow analysis of changes over time (Trauner, see paragraph 0074). 
With respect to Claim 12, Blahnik discloses the operation method of claim 10. Blahnik further discloses the graphical user interface (see paragraph 0255, “a user-interactive graphical user interface object that is optionally displayed on the display screen”).
Blahnik however does not disclose the graphical user interface provides multiple ranges and indicates that the third value belongs to one of the multiple ranges.
Teller teaches a value that corresponds to a difference between the first value and the second value (see Page 82, Lines 22-26) where the first value is the caloric intake and the second value is the energy expenditure which can be the number of calories burned.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional features to the graphical user interface as disclosed by Blahnik such as a value corresponding to the difference between caloric intake and caloric expenditure as taught by Teller because the addition would have resulted in the predictable result of providing and displaying information to the user regarding weight gained or lost (see Teller Page 82, Lines 22-26).

Trauner teaches a graphical user interface (see paragraph 0065) that provides multiple ranges (see paragraph 0073, Fig. 12, a range of values can be displayed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a value as taught by Teller to one of the multiple ranges as taught by Trauner to the graphical user interface as disclosed by Blahnik because the addition would have resulted in the predictable result of providing and displaing information to the user to allow analysis of changes over time (Trauner, see paragraph 0074). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Proud (US 20140247146 A1) which discloses a system with an electronic device and with sensors that detects or measures an individuals’ activity and health parameters.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDHI N PATEL whose telephone number is (571)272-2379. The examiner can normally be reached Mondays to Fridays 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/N.N.P./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791